Reversed and Rendered and Majority and Dissenting Opinions filed March 29,
2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00426-CV

                      THE STATE OF TEXAS, Appellant

                                         V.

                                 D.D.M., Appellee


                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1663415

                      MAJORITY OPINION

      The State of Texas appeals an order expunging certain records relating to an
alleged 2018 drug offense for which D.D.M. was arrested but acquitted. Generally,
a person is entitled to have arrest records expunged if the person is acquitted of the
offense for which the person was arrested.            Tex. Code Crim. Proc. art.
55.01(a)(1)(A). An exception exists if the offense for which the person was
acquitted arose out of a criminal episode, and the person was convicted of or remains
subject to prosecution for at least one other offense occurring during the criminal
episode. Id. art. 55.01(c). The State asserts that the exception applies here because
the 2018 offense for which D.D.M. was acquitted is the same as, or similar to, two
prior offenses of which D.D.M. was convicted, and the 2018 offense arose out of a
criminal episode.

       Because we agree that D.D.M. does not meet the statutory criteria entitling
him to expunction of the 2018 arrest, we reverse the trial court’s order and render
judgment denying his petition for expunction.

                                         Background

       In 2001, D.D.M. was arrested for the state jail felony offense of delivery of
cocaine, less than one gram (the “2001 Arrest”). The date of the offense was March
22, 2001. In cause number 872413 in the 208th District Court of Harris County,
D.D.M. pleaded guilty to this offense and was convicted. The court sentenced him
to nine months in the Texas Department of Criminal Justice, State Jail Division
(“TDCJ-SJD”).

       In 2016, D.D.M. was arrested for the state jail felony offense of delivery of
cocaine, less than one gram (the “2016 Arrest”). This offense occurred in October
2016. In cause number 1526049 in the 263rd District Court of Harris County,
D.D.M. pleaded guilty to this offense and was convicted. The court sentenced him
to 180 days in TDCJ-SJD.

       In December 2018, D.D.M. was arrested and charged with the state jail felony
offense at issue in the present matter, namely manufacture or delivery of a controlled
substance, penalty group 1, less than one gram (the “2018 Arrest”).1 The charge

       1
        In his trial court request for expunction, D.D.M. identified the 2018 offense as
“MAN/DEL CS PG 1 <1GRAM.” According to the State, this abbreviation represents the offense
of manufacture or delivery of a controlled substance, penalty group 1, less than one gram. Because
                                                2
arising from the 2018 Arrest was docketed in cause number 1614822 in the 209th
District Court of Harris County. The parties agree a jury acquitted D.D.M. He then
filed a petition to expunge the records relating to the 2018 Arrest in the 209th District
Court. The trial court granted the request based on the acquittal and signed an order
expunging D.D.M.’s 2018 Arrest records.

       The State filed a motion for new trial, arguing that D.D.M. is not entitled to
expunction of the 2018 Arrest records because he had two previous convictions for
the same offenses stemming from the 2001 Arrest and the 2016 Arrest. The State
argued that the 2001 and 2016 convictions comprised a criminal episode and that the
2018 Arrest arose out of that criminal episode. The State attached to the motion for
new trial certified copies of the judgments of conviction relating to the 2001 Arrest
and the 2016 Arrest. The State requested the court to grant a new trial and to deny
the petition for expunction. Without a hearing, the trial court denied the State’s
motion for new trial, stating that “there is no evidence that the defendant’s prior
case[s] were out of the same transaction nor of a common scheme or plan.” The
State timely noticed its appeal.

                                      Expunction Statute

       Although the expunction statute appears in Code of Criminal Procedure
chapter 55, an expunction proceeding is a civil remedy. Ex parte E.H., 602 S.W.3d
486, 489 (Tex. 2002); R.G. v. Harris Cty. Dist. Attorney’s Office, 611 S.W.3d 69, 71
(Tex. App.—Houston [14th Dist.] 2020, pet. denied). “Because the remedy is a
privilege defined by the Legislature, and not a constitutional or common-law right,
the statutory requirements are mandatory and exclusive and cannot be equitably


D.D.M. did not file a brief and has not contested the State’s assertion, we accept this fact as true.
See Tex. R. App. P. 38.1(g) (“In a civil case, the court will accept as true the facts stated [in
appellant’s brief] unless another party contradicts them.”).

                                                 3
expanded by the courts.” Ex parte R.P.G.P., 623 S.W.3d 313, 316 (Tex. 2021); see
also R.G., 611 S.W.3d at 71. The petitioner bears the burden of proving all statutory
requirements. See State v. T.S.N., 547 S.W.3d 617, 620 (Tex. 2018); R.G., 611
S.W.3d at 71; In re M.T.R., 606 S.W.3d 288, 291 (Tex. App.—Houston [1st Dist.]
2020, no pet.).

      In relevant part, the expunction statute provides:

      A person who has been placed under a custodial or noncustodial arrest
      for commission of either a felony or misdemeanor is entitled to have all
      records and files relating to the arrest expunged if . . . the person is tried
      for the offense for which the person was arrested and is . . . acquitted
      by the trial court, except as provided by Subsection (c).
Tex. Code Crim. Proc. art. 55.01(a)(1)(A). Subsection (c) provides:

      A court may not order expunction of records and files relating to an
      arrest for an offense for which a person is subsequently acquitted,
      whether by the trial court, a court of appeals, or the court of criminal
      appeals, if the offense for which the person was acquitted arose out of
      a criminal episode, as defined by Section 3.01, Penal Code, and the
      person was convicted of or remains subject to prosecution for at least
      one other offense occurring during the criminal episode.
Id. art. 55.01(c). “Criminal Episode,” as defined by Penal Code section 3.01, means:

      the commission of two or more offenses, regardless of whether the
      harm is directed toward or inflicted upon more than one person or item
      of property, under the following circumstances:
      (1) the offenses are committed pursuant to the same transaction or
          pursuant to two or more transactions that are connected or constitute
          a common scheme or plan; or
      (2) the offenses are the repeated commission of the same or similar
          offenses.

Tex. Penal Code § 3.01.



                                            4
                                    Standard of Review

       We review a trial court’s ruling on a petition for expunction for an abuse of
discretion. R.P.G.P., 623 S.W.3d at 317; T.S.N., 547 S.W.3d at 620; R.G., 611
S.W.3d at 72. A trial court has no discretion, however, in determining what the law
is or applying the law to the facts, and thus we review a trial court’s legal conclusions
under a de novo standard. T.S.N., 547 S.W.3d at 620; R.G., 611 S.W.3d at 72.
Likewise, construction of a statute is a question of law that we review de novo. R.G.,
611 S.W.3d at 72 (citing T.S.N., 547 S.W.3d at 620); see also R.P.G.P., 623 S.W.3d
at 317. We analyze statutes “as a cohesive, contextual whole” with the goal of
effectuating the legislature’s intent and employing the presumption that the
legislature intended a just and reasonable result. R.P.G.P., 623 S.W.3d at 317;
T.S.N., 547 S.W.3d at 620; R.G., 611 S.W.3d at 72.

                                            Analysis

       In a single issue, the State contends that D.D.M. is not entitled to expunction
of the 2018 Arrest records because the offense of which he was acquitted arose out
of the same criminal episode as the earlier offenses of which he was convicted. The
State argues that the offenses underlying D.D.M.’s 2001 Arrest, 2016 Arrest, and
2018 Arrest all constitute part of the same criminal episode under Penal Code
subsection 3.01(2) because they “are the repeated commission of the same or similar
offenses.” Thus, the State continues, pursuant to article 55.01(c)’s exception, the
trial court could not expunge D.D.M.’s records relating to the 2018 Arrest.2


       2
          The State of Texas is an appropriate appellant, and we have jurisdiction. See T.S.N., 547
S.W.3d at 618-19. D.D.M. named the State as the respondent; the State was the prosecuting
authority for the offense of which D.D.M. was acquitted that is the subject of his expunction
petition; the State is statutorily required to receive notice of the expunction request under the
applicable provision, Tex. Code Crim. Proc. art. 55.02, § 1; the trial court found that the State
received notice; and the State timely filed a notice of appeal.

                                                5
      The order of expunction states that the expunction request is granted, but it
does not reference article 55.01(c). In the order denying the State’s motion for new
trial, the trial court stated, “there is no evidence that the defendant’s prior case[s]
were out of the same transaction nor of a common scheme or plan.” We interpret
the court’s statement as referring to Penal Code section 3.01(1). See Tex. Penal
Code § 3.01(1). But section 3.01 additionally provides that a criminal episode means
the commission of two or more offenses when “the offenses are the repeated
commission of the same or similar offenses.” Id. § 3.01(2); accord Duncan v. State,
No. 18-12-00328-CR, 2013 WL 5716179, at *2 (Tex. App.—El Paso Oct. 18, 2013,
no pet.) (not designated for publication) (“To be characterized as a single criminal
episode, multiple offenses occurring on different dates, in different places, and
against several complainants must either: (1) be the same or similar; (2) share a
common scheme or plan; or (3) have been repeated in a similar fashion.”).

      According to our dissenting colleague, the judgments of conviction based on
D.D.M.’s 2001 and 2016 Arrests were not before the trial court, and thus are not
before this court, because they were merely attached to the State’s motion for new
trial and were neither offered nor admitted into evidence. We disagree. Generally
speaking, in the civil context, a trial court has the discretion to consider evidence
appended to a motion for new trial if the court affirmatively indicates in the record
that it accepted or considered the evidence. See, e.g., Castro v. Walker County, No.
07-20-00224-CV, 2020 WL 8916061, at *2 (Tex. App.—Amarillo Mar. 18, 2020,
pet. denied) (mem. op.); PNP Petroleum I, LP v. Taylor, 438 S.W.3d 723, 729 (Tex.
App.—San Antonio 2014, pet. denied); Circle X Land & Cattle Co. v. Mumford
Indep. Sch. Dist., 325 S.W.3d 859, 863 (Tex. App.—Houston [14th Dist.] 2010, pet.
denied); Auten v. DJ Clark, Inc., 209 S.W.3d 695, 702 (Tex. App.—Houston [14th
Dist.] 2006, no pet.); Stephens v. Dolcefino, 126 S.W.3d 120, 133 (Tex. App.—


                                          6
Houston [1st Dist.] 2003, pet. denied). Here, the trial court’s order denying the
motion for new trial clearly refers to the two judgments, which the State placed
before the court with its motion for new trial. D.D.M. did not object to the evidence.
The court ruled that the motion for new trial should be denied because the
“defendant’s prior case[s]” were not “out of the same transaction nor of a common
plan or scheme.” This statement sets forth the clear basis for the court’s substantive
ruling that the order granting expunction should not be disturbed. The trial court
could not have arrived at its articulated conclusion had it not considered the certified
copies of the judgments attached to the State’s motion for new trial. We conclude
this is an affirmative indication that the trial court considered D.D.M.’s prior
judgments of conviction based on his 2001 and 2016 Arrests. Accordingly, we
consider them as well.

      Under subsection 3.01(2), there is no requirement that the commission of two
or more offenses comprising a criminal episode have a factual nexus or relationship
to each other. Nor has the legislature mandated in subsection 3.01(2) that “repeated”
commission of the same or similar offenses involve the same victim, be close in
temporal or geographic proximity, or be committed in the same or similar fashion.
See Matter of T.D.N., 620 S.W.3d 433, 439 (Tex. App.—El Paso 2020, pet. denied);
M.T.R., 606 S.W.3d at 292; Ex parte R.A.L., No. 04-19-00479-CV, 2020 WL
557542, at *2 (Tex. App.—San Antonio Feb. 5, 2020, pet. denied) (mem. op.); Ex
parte J.A.B., 592 S.W.3d 165, 169 (Tex. App.—San Antonio 2019, no pet.); Matter
of J.B., 564 S.W.3d 436, 441 (Tex. App.—El Paso 2016, no pet.); see also Waddell
v. State, 456 S.W.3d 366, 369 (Tex. App.—Corpus Christi 2015, no pet.) (explaining
that section 3.01 “does not require that all the offenses arising out of the same
criminal episode occur within any particular time frame”); Casey v. State, 349
S.W.3d 825, 831 (Tex. App.—El Paso 2011, pet. ref’d) (same); Guidry v. State, 909


                                           7
S.W.2d 584, 585 (Tex. App.—Corpus Christi 1995, pet. ref’d) (“Section 3.01(2)
does not impose a time differential between the commission of the same or similar
offenses. Had the Legislature wanted us to consider a time differential in the
application of this section of the Code, it could have easily done so.”). Subsection
3.01(2) requires only that the offenses are the repeated commission of the same or
similar offenses. See T.D.N., 620 S.W.3d at 439; M.T.R., 606 S.W.3d at 293; J.A.B.,
592 S.W.3d at 169.

      Analyzing the expunction statute as a “cohesive, contextual whole with the
goal of effectuating the Legislature’s intent,”3 and in fact based on its plain text,
article 55.01(c) prohibits courts from expunging records, including records of an
acquitted person, if the offense for which the person was acquitted arose out of a
criminal episode, and the person was convicted of or remains subject to prosecution
for at least one other offense occurring during the criminal episode. See Tex. Code
Crim. Proc. art. 55.01(c); Tex. Penal Code § 3.01(2); M.T.R., 606 S.W.3d at 293.

      Based on the record before us, the 2018 offense for which D.D.M. was
acquitted arose out of a criminal episode, as that term is defined in subsection
3.01(2). The “same or similar” offenses are involved when they are based on a
violation of the same Penal Code provision. See, e.g., R.A.L., 2020 WL 557542, at
*2 (petitioner was not entitled to expunction of 2017 DWI offense records when he
was previously convicted in 2013 for the same offense).             D.D.M. was twice
convicted of the state jail felony offense of delivery of less than one gram of cocaine
in 2001 and 2016. See Tex. Health & Safety Code § 481.112(a), (b) (manufacture,
delivery, or possession of substance in penalty group 1 is state jail felony if amount
of controlled substance is less than one gram); id. § 481.102(3)(D) (cocaine is


      3
          T.S.N., 547 S.W.3d at 620 (internal quotation omitted).

                                                 8
included in penalty group 1). The 2001 and 2016 offenses of which D.D.M. was
convicted themselves comprise a criminal episode because, being based on
violations of the same Penal Code provision, they are the “same [as] or similar” to
each other.4 Tex. Penal Code § 3.01(2); cf. Green v. State, 242 S.W.3d 215, 219-20
(Tex. App.—Beaumont 2007, no pet.) (holding that possession of controlled
substances offenses, even though substances possessed were found in two different
penalty groups, arose out of same criminal episode under Penal Code
subsection 3.01(2)). Additionally, the 2018 offense for which D.D.M. was acquitted
is likewise based on a Penal Code provision that is the same as or similar to the
provision underlying the 2001 and 2016 convictions: the state jail felony offense of
manufacture or delivery of a substance in penalty group 1. See Tex. Health & Safety
Code § 481.112(a), (b). Thus, the 2018 Arrest was based on an offense that is the
“same [as] or similar” to the 2001 and 2016 convictions. We conclude therefore that
D.D.M.’s 2018 offense for which he was acquitted arose out of the same criminal
episode as the 2001 and 2016 offenses for which he was convicted. See Tex. Penal
Code § 3.01(2); T.D.N., 620 S.W.3d at 439; M.T.R., 606 S.W.3d at 293; J.A.B., 592
S.W.3d at 169.

       Accordingly, we conclude that article 55.01(c)’s exception is established as a
matter of law. D.D.M.’s 2001 and 2016 convictions comprise a criminal episode as
defined by Penal Code subsection 3.01(2). The offense forming the basis of
D.D.M.’s 2018 Arrest arose out of a criminal episode and was the same offense as
those for which D.D.M. was twice convicted. Tex. Code Crim. Proc. art. 55.01(c).




       4
         Thus, the present facts are distinguishable from those in Ex parte K.T., 612 S.W.3d 111
(Tex. App.—Fort Worth 2020, pet. granted), and Ex parte Ferris, 613 S.W.3d 276 (Tex. App.—
Dallas 2020, pet. granted).

                                               9
Article 55.01(c) prohibits the expunction of D.D.M.’s 2018 Arrest records, and the
trial court erred in ruling otherwise. We sustain the State’s sole issue on appeal.

       A remaining issue is the proper disposition. The dissenting justice asserts that
we must remand this case and that we cannot render a judgment denying expunction
relief because rendering judgment on the merits grants more relief than is available
on a motion for new trial. We are aware of at least three decisions in which appellate
courts have, under circumstances identical or comparable to those here, rendered
judgments denying expunction relief when the record showed as a matter of law that
the statutory requisites were not met. R.A.L., 2020 WL 557542, at *3; T.D.N., 620
S.W.3d at 443-44; Ex parte Seymore, No. 12-16-00072-CV, 2017 WL 1193591, at
*2 (Tex. App.—Tyler Mar. 31, 2017, no pet.) (mem. op.). The courts in these cases
did not discuss the rationale for rendition as opposed to remand. In another case
from the First Court of Appeals, the court, also without discussion, remanded the
case for new trial after holding that the petitioner was not entitled to expunction
relief and the trial court erred in failing to grant the Department’s motion for new
trial. Tex. Dep’t of Pub. Safety v. J.A.M., No. 01-16-00814-CV, 2017 WL 1629444,
at *3 (Tex. App.—Houston [1st Dist.] May 2, 2017, no pet.) (mem. op.). The
Supreme Court of Texas denied review in R.A.L.; the other cases were not appealed.

       Several considerations compel us to conclude that rendition is the appropriate
disposition on this record. The first is the nature of the expunction statute itself,
which permits expunction relief to be granted only when the statutory prerequisites
are met.5 When those conditions are not met, no other relief is available to the
petitioner; the petition must be denied. The State argued in its motion for new trial


       5
         A person is not entitled to expunction until all of the statutory conditions are met. T.S.N.,
547 S.W.3d at 620; Tex. Dep’t of Pub. Safety v. J.H.J., 274 S.W.3d 803, 806 (Tex. App.—Houston
[14th Dist.] 2008, no pet.).

                                                 10
that the statutory conditions were not met for the reasons we have discussed, and the
State requested the trial court to both (1) grant a new trial and (2) deny the
expunction petition.6 The language of the trial court’s order denying the State’s
motion for new trial shows that the court ruled on the merits and stated a legal reason
why it refused to vacate the order granting the expunction. We have concluded that
the statutory conditions for expunction relief are not met as a matter of law, and thus
the trial court erred. Under Texas Rule of Appellate Procedure 43.3, when reversing
a trial court’s judgment, we must render the judgment that the trial court should have
rendered except when “a remand is necessary for further proceedings” or “the
interests of justice require a remand for another trial.” Tex. R. App. P. 43.3. A
remand for further proceedings is not necessary because the evidence the trial court
considered shows conclusively that D.D.M. is not entitled to expunction relief.
There exists no need for a further evidentiary hearing. And because the evidence is
conclusive, a remand is not appropriate in the interest of justice. Our disposition is
consistent with the judgments in at least three other comparable cases. R.A.L., 2020
WL 557542, at *3; T.D.N., 620 S.W.3d at 443-44; Ex parte Seymore, 2017 WL
1193591, at *2.




      6
          The State did not seek a new trial based on procedural grounds, such as a lack of notice.

                                                 11
                                    Conclusion

      We reverse the trial court’s expunction order and render judgment denying
D.D.M.’s petition for expunction of the records related to his 2018 Arrest.




                                       /s/    Kevin Jewell
                                              Justice



Panel consists of Justices Jewell, Spain, and Wilson. (Spain, J., dissenting).




                                         12